UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-6023



KEITH WILLIAM DEBLASIO,

                                              Plaintiff - Appellant,

         versus

UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-96-3640-JFM)


Submitted:   March 31, 1997                 Decided:   April 22, 1997


Before WIDENER, MURNAGHAN, and HAMILTON, Circuit Judges.

Affirmed as modified by unpublished per curiam opinion.


Keith William DeBlasio, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith Williams DeBlasio appeals from the district court's

order dismissing his claims against the United States under the

Federal Torts Claims Act. We have reviewed the record and the dis-

trict court's opinion and find no reversible error in its dismissal
of DeBlasio's action. We therefore affirm on the reasoning of the

district court, DeBlasio v. United States, No. CA-96-3640-JFM (D.
Md. Dec. 4, 1996), but modify to reflect that the dismissal of all

claims is without prejudice for DeBlasio to file a complaint

against the appropriate individuals.* We dispense with oral argu-
ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                              AFFIRMED AS MODIFIED




     *
         We also deny DeBlasio's motion for appointment of counsel.

                                  2